t c memo united_states tax_court biswesh b mali petitioner v commissioner of internal revenue respondent docket no filed date biswesh b mali pro_se mark s schwarz for respondent memorandum findings_of_fact and opinion gale judge respondent determined a deficiency of dollar_figure and an addition_to_tax under sec_6651 of dollar_figure with respect to petitioner’s federal_income_tax after 1all section references are to the internal_revenue_code_of_1986 as in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts are rounded to the nearest dollar concessions the issues for decision are whether petitioner is entitled to a deduction of dollar_figure for meals and entertainment_expenses whether petitioner is entitled to a deduction of dollar_figure for car and truck expenses whether petitioner is entitled to a deduction of dollar_figure for supplies expenses and whether petitioner is liable for an addition_to_tax under sec_6651 of dollar_figure findings_of_fact some facts are stipulated and are so found the stipulation of facts with accompanying exhibits is incorporated herein by this reference at the time the petition was filed petitioner resided in nevada petitioner was self-employed in the business of graphic design during as a sole_proprietor as part of his business he produced t-shirts promotional flyers billboard 2the notice_of_deficiency disallowed dollar_figure that petitioner claimed as a wages expense on his schedule c profit or loss from business petitioner conceded at trial that he had no wages expense petitioner has not disputed respondent’s determination that he is liable for self-employment_tax of dollar_figure computed on the assumption that the other adjustments in the notice_of_deficiency will be sustained accordingly petitioner is deemed to have conceded this issue see rule b 3petitioner claimed meals and entertainment_expenses of dollar_figure on his schedule c but conceded at trial that the expenses did not exceed dollar_figure 4petitioner did not claim any supplies expenses on his schedule c but contended at trial that he had dollar_figure in supplies expenses advertisements and television commercials petitioner reported dollar_figure in gross_receipts on his schedule c from his graphic design business and claimed dollar_figure in expenses respondent disallowed the deduction for dollar_figure of the expenses petitioner conducted the graphic design business from his residence petitioner has two bachelor’s degrees one in microbiology from a university in his native nepal and the other in graphic design from midwestern state university in texas respondent concedes that petitioner was granted an extension of time to file his federal_income_tax return until date respondent received petitioner’s return on date i meals and entertainment_expenses opinion respondent disallowed a deduction for meals and entertainment_expenses of dollar_figure as petitioner originally claimed petitioner now concedes that his meals and entertainment_expenses did not exceed dollar_figure petitioner bears the burden of proving error in respondent’s determination see rule a 290_us_111 see also 503_us_79 292_us_435 furthermore deductions are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any claimed deductions rule a indopco inc v commissioner supra pincite new colonial ice co v helvering supra pincite where a taxpayer establishes that he paid_or_incurred a deductible expense but does not establish the amount of the deduction to which he may be entitled we may in certain circumstances estimate the amount allowable see 39_f2d_540 2d cir 85_tc_731 however certain categories of expenses including those for meals and entertainment must also satisfy the strict substantiation requirements of sec_274 in order to be deductible see sec_274 sec_1_274-5t temporary income_tax regs 5petitioner has not shown entitlement to a shift in the burden_of_proof to respondent under sec_7491 with respect to any factual issue see h conf rept pincite 1998_3_cb_747 taxpayer has the burden of proving that he meets prerequisites for application of sec_7491 a prerequisite to a shift in the burden_of_proof under sec_7491 is that the taxpayer cooperate with reasonable requests for information and meetings sec_7491 petitioner conceded that he did not respond to a request from respondent to meet and exchange information before trial as required by 61_tc_691 see krohn v commissioner tcmemo_2005_145 lopez v commissioner tcmemo_2003_142 affd on this issue 116_fedappx_546 5th cir fed reg date the cohan_rule may not be used to estimate expenses covered by sec_274 see 50_tc_823 affd per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date to substantiate a deduction pursuant to sec_274 the taxpayer must through adequate_records or sufficient evidence corroborating the taxpayer’s own statement show the amount of the expense the time and place of the expense the business_purpose of the expense and the business relationship of the taxpayer to the persons entertained if applicable see sec_1_274-5t and temporary income_tax regs fed reg date petitioner testified that he incurred meals and entertainment_expenses both in las vegas nevada where he resided during the year at issue and in california where he claimed he traveled on business besides his general and vague testimony petitioner has not presented any evidence that these claimed meals and entertainment_expenses were for business purposes the only documentary_evidence that petitioner presented to substantiate meals and entertainment_expenses totaling dollar_figure was five credit card receipts from restaurants totaling dollar_figure and a receipt from a bowling alley for dollar_figure the restaurant receipts were all for restaurants in las vegas precluding any claim they were for meals while traveling on business the receipts do not indicate who was present at the meals or their business_purpose and petitioner’s general claim in his testimony does not fill that gap similarly the bowling alley receipt standing alone does not substantiate a business_purpose nor does petitioner’s testimony suggest a business_purpose we conclude that petitioner has not substantiated the meals and entertainment_expenses he claimed and sustain respondent’s disallowance of all such expenses ii car and truck expenses respondent disallowed petitioner’s claimed deduction for car and truck expenses of dollar_figure petitioner testified that he used his car percent for business and that he drove it to california for business and to several client sites within las vegas passenger automobiles are subject_to the substantiation requirements of sec_274 because they are listed_property as defined in sec_280f for automobile expenses taxpayers must substantiate the amount of the expenditure the mileage for each business use of the automobile and the total mileage for all purposes during the taxable_period the date of the business use and the business_purpose of the use see sec_1_274-5t temporary income_tax regs fed reg date petitioner has not established either the total miles driven or the miles driven for business purposes the only documentary_evidence petitioner provided was a repair receipt for his car that does not list the cost of the repair and a receipt for dollar_figure for a rental car the repair receipt includes an odometer reading but standing alone such a reading does not establish total mileage driven during the year there is no evidence regarding the business_purpose of the car rental other than petitioner’s general claim that it was for business purposes petitioner has not substantiated any business use of his car or any other car and truck expenses as required by sec_274 we accordingly sustain respondent’s disallowance of all such expenses iii supplies expenses at trial petitioner claimed entitlement to a deduction for supplies expenses of dollar_figure to the extent he provided substantiation it reveals that he used the supplies category to denominate a range of expenditures including those for equipment supplies graphic design production items cellular telephone equipment and service utilities and other items petitioner offered into evidence various invoices receipts and canceled checks that he contends substantiate the expenses he claims were for supplies we will discuss petitioner’s proffered substantiation as best we can categorize it a equipment petitioner testified that he made the following purchases in for use in his graphic design business dollar_figure for a laptop dollar_figure for a video camera dollar_figure for a digital camera dollar_figure for another laptop and an unspecified amount for a desk the only documentary_evidence petitioner offered concerning the foregoing was a credit card receipt for the purchase of a video camera for dollar_figure in there is no substantiation for any of the other claimed purchases accordingly no deduction for any other equipment is allowable see sec_6001 sec_1_6001-1 income_tax regs a video camera is listed_property subject_to the substantiation requirements of sec_274 see sec_280f sec_1_280f-6t b temporary income_tax regs fed reg date with certain exceptions petitioner’s general claim that the video camera was used for business purposes does not satisfy the substantiation requirements of sec_274 under which the 6a video camera is not listed_property if it is used exclusively in connection with the taxpayer’s principal business or exclusively at the taxpayer’s regular business establishment see sec_1_280f-6t b ii temporary income_tax regs fed reg date petitioner has not shown that his use of the video camera was confined in either of these ways the temporary_regulation was made final on date effective for property placed_in_service after date and is redesignated sec_1_280f-6 income_tax regs see t d 2004_2_cb_25 the video camera at issue was purchased on date periods of business use and overall use must be shown see sec_1_274-5t temporary income_tax regs fed reg date therefore petitioner is not entitled to any additional deduction for the expenditure represented by the receipt for the video camera b supplies petitioner offered into evidence credit card receipts for for purchases totaling dollar_figure at circuit city compusa and office max petitioner claimed dollar_figure for office expense on the schedule c which respondent allowed petitioner has not shown that the amounts represented by the foregoing credit card receipts have not already been allowed as office expenses he therefore is not entitled to any additional deduction for the expenditures reflected in these receipts c graphic design production expenses petitioner offered into evidence invoices and cancelled checks for including some checks with completed memo 7petitioner elected a sec_179 expense deduction of dollar_figure for a camera on a form_4562 depreciation and amortization attached to his schedule c that was carried over to even if one assumes that the camera for which a dollar_figure expensing election was made is the video camera reflected in the dollar_figure credit card receipt in evidence petitioner has not shown entitlement to any deduction in with respect to the camera because it is listed_property subject_to the substantiation rules of sec_274 and petitioner has not shown that he satisfied those requirements as discussed above see sec_1_274-5t temporary income_tax regs fed reg date see also singh v commissioner tcmemo_2009_36 whalley v commissioner tcmemo_1996_533 entries that he testified reflected payment for services related to his graphic design business upon our examination of this evidence we are satisfied that petitioner has substantiated payments for graphic-design-related items as follows vendor tee shirts of nevada full color printing envelopes of nevada wow printing pappapetru’s diemaker final cut letterpress rotocolor inc label maker united parcel service inc shipping from rotocolor inc banner outlet creative eye embroidery cap embroiderer discount labels inc dare to dream digital inc pictographics rory rehm for banners glenn grayson for audiovisual services peter chmiel for dvd compressor total_payment substantiated dollar_figure big_number big_number 8in many instances invoices and cancelled checks can be matched in other situations we are persuaded on the basis of other contextual evidence that invoices lacking cancelled checks or cancelled checks lacking invoices still substantiate payment we accordingly hold that petitioner has demonstrated entitlement to a deduction for schedule c expenses totaling dollar_figure not previously allowed we further find that petitioner failed to show a business_purpose for payments during to the following individuals and organizations david ban joey franco drivers license renewal sic ccsn-board of regions sic bmg music apple server city cox fleet and indian hills or for a draft invoice for jeep window vision therefore petitioner has not shown entitlement to a deduction for these expenditures as trade_or_business_expenses under sec_162 petitioner also offered into evidence a cancelled check for dollar_figure payable to the irs except in circumstances which petitioner has not shown apply payments of federal tax are generally not deductible see sec_275 petitioner has not shown entitlement to a deduction for this expenditure d cellular telephone expenses petitioner offered into evidence a number of receipts and cancelled checks that appear to relate to the purchase of a cellular telephone and service for either a cellular or other 9although petitioner was self-employed and one-half of any federal self-employment_tax paid is deductible see sec_164 sec_275 there is no evidence that petitioner paid any self- employment_tax in indeed respondent determined a deficiency in self-employment_tax of dollar_figure for which petitioner has not disputed telephone certain receipts from good guys indicate that he made payments totaling dollar_figure to purchase a cellular telephone and possibly to purchase some portion of a service package the checks to sprint and sprint pcs indicate that he made additional payments of dollar_figure for cellular telephone service or alternatively for other telephone service as discussed above certain listed_property is subject_to stricter substantiation requirements under sec_274 for cellular telephones were listed_property and both the purchase of including any possible depreciation deduction or expensing and service for cellular telephones were subject_to the substantiation requirements of sec_274 see sec_280f lang v commissioner tcmemo_2010_152 singh v commissioner tcmemo_2009_36 vaksman v commissioner tcmemo_2001_165 affd 54_fedappx_592 5th cir whalley v commissioner tcmemo_1996_533 see also sec_280f sec_1_179-1 income_tax regs to meet the substantiation requirements for a cellular telephone petitioner must substantiate the amount of the expenditure the total time that the cellular telephone was used for business purposes and the total overall time that the cellular 10effective for taxable years beginning after date cellular telephones are no longer listed_property see small_business jobs_act of publaw_111_240 124_stat_2560 telephone was used the date of the business use and the business_purpose of the use see sec_274 sec_1 5t b temporary income_tax regs fed reg date petitioner has not provided any testimony or other evidence that would indicate the total time that the cellular telephone was used either for business purposes or overall petitioner has also not provided any testimony or provided any documentary_evidence indicating the dates of cellular telephone use on the alternative assumption that some of the checks to sprint were for conventional landline telephone service they are not deductible because there is no showing that these payments were for an additional telephone line basic local_telephone_service for a first line to a personal_residence is a nondeductible personal_expense see sec_262 therefore petitioner has not shown entitlement to any deduction for the foregoing telephone expenditures e utilities expenses petitioner introduced into evidence several cancelled checks for payable to nevada power and to southwest gas that totaled dollar_figure and dollar_figure respectively however petitioner claimed dollar_figure for utilities expenses on the schedule c which respondent allowed petitioner has not shown that the amounts represented by the cancelled checks payable to nevada power and to southwest gas have not already been allowed he therefore is not entitled to any additional deduction for the expenditures reflected in these checks f other_payments petitioner introduced into evidence a cancelled check for dollar_figure payable to the city of las vegas for a business license petitioner claimed dollar_figure for taxes and licenses on his schedule c which respondent allowed petitioner has not shown that the amount represented by this cancelled check has not already been allowed he therefore is not entitled to any additional deduction for the expenditure reflected in this check iv sec_6651 addition_to_tax sec_6651 imposes an addition_to_tax for any failure_to_file a return by its due_date the addition is equal to percent of the amount_required_to_be_shown_as_tax on the return for each month or portion thereof that the return is late up to a maximum of percent sec_6651 the addition is imposed on the net amount due calculated by reducing the amount_required_to_be_shown_as_tax on the return by any part of the tax which is paid on or before its due_date sec_6651 under sec_7491 respondent has the burden of production for any addition_to_tax the addition will not apply if it is shown that the failure_to_file a timely return was due to reasonable_cause and not due to willful neglect see sec_6651 see also 469_us_241 a failure_to_file is due to reasonable_cause if the taxpayer exercised ordinary business care and prudence and was nevertheless unable to file the return within the prescribed time sec_301_6651-1 proced admin regs see united_states v boyle supra pincite willful neglect is interpreted as a conscious intentional failure or reckless indifference united_states v boyle supra pincite petitioner was granted an extension under which his federal_income_tax return was due on date see sec_6072 sec_6081 sec_1_6081-4 proced admin regs respondent received his return on date these undisputed facts satisfy respondent’s burden of production under sec_7491 and establish petitioner’s liability for the sec_6651 addition_to_tax unless petitioner can establish that his failure_to_file timely was due to reasonable_cause and not willful neglect see sec_6651 see also united_states v boyle supra pincite petitioner testified that he filed late because he was experiencing acute financial difficulties and because he did not understand that he would incur a penalty that increased over time for his failure_to_file timely as there is no evidence that petitioner was unable to manage other matters at the due_date and during the period of the delinquency petitioner’s explanation falls short of reasonable_cause for a failure_to_file timely see campbell v commissioner tcmemo_2011_42 wright v commissioner tcmemo_1998_224 affd without published opinion 173_f3d_848 2d cir bear v commissioner tcmemo_1992_690 affd without published opinion 19_f3d_26 9th cir accordingly petitioner did not have reasonable_cause for failure_to_file timely and petitioner is liable for the addition_to_tax under sec_6651 in an amount to be computed under rule to reflect the foregoing decision will be entered under rule
